380 U.S. 253 (1965)
BARNES
v.
TEXAS.
No. 346, Misc.
Supreme Court of United States.
Decided March 8, 1965.
ON PETITION FOR WRIT OF CERTIORARI TO THE COURT OF CRIMINAL APPEALS OF TEXAS.
Clyde W. Woody for petitioner.
Waggoner Carr, Attorney General of Texas, and Howard M. Fender, Charles B. Swanner, Gilbert J. Pena and Allo B. Crow, Jr., Assistant Attorneys General, for respondent.
PER CURIAM.
The motion for leave to proceed in forma pauperis and the petition for writ of certiorari are granted. The judgment is reversed. Giordenello v. United States, 357 U. S. 480; Aguilar v. Texas, 378 U. S. 108.